Citation Nr: 1113199	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Service connection for a dental disorder.  

2. Service connection for a heart disorder.  
 
3. Service connection for residuals of a stroke.  

4. Service connection for a lower back disorder.  

5. Increased evaluation for a service-connected left supraclavicular wound, muscle group (MG) XXII, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1951 to April 1953.             

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

In November 2009, the Board remanded for additional development the Veteran's service connection claims for residuals of a stroke and for a dental disorder.  That development has been completed.    

In its November 2009 decision, the Board denied the Veteran's service connection claims for heart and lower back disorders, and his increased rating claim for a muscle disorder.  The Veteran appealed that decision.  Pursuant to a Joint Motion filed by the parties to this matter, the U.S. Court of Appeals for Veterans Claims (Court) remanded these claims to the Board for additional consideration.  

Following another review of this matter, the Board finds additional development warranted into the Veteran's service connection claim for a heart disorder.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  As the Board finds the service connection claims for residuals of a stroke and for a lower back disorder to be inextricably intertwined with the service connection claim for a heart disorder, those issues will be addressed in the REMAND portion of the decision as well.  Pursuant to the Court's remand, the Board also finds a remand for additional medical inquiry warranted for the increased rating claim for a muscle disorder.  The remaining issue on appeal - service connection for a dental disorder - will be decided below.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran did not incur during service dental trauma that warrants VA compensation.  

2.  A rating decision dated in November 1959 established service connection for treatment purposes for several of the Veteran's teeth.     

3.  The evidence of record does not preponderate against the Veteran's service connection claim for treatment purposes for all of his teeth.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1110, 1721 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2010).

2.  The criteria for entitlement to service connection for a dental disorder involving the Veteran's teeth, for purposes of eligibility for VA outpatient dental treatment, have been met.  38 U.S.C.A. §§ 1110, 1721, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran between October 2004 and January 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the elements of his claim, and of the evidence necessary to substantiate his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And VA provided notification to the Veteran prior to the September 2008 rating decision addressed in this appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has been satisfied.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with VA compensation examination for his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The record indicates that since the mid-1950s, the Veteran has claimed service connection for a dental disorder.  In the September 2008 rating decision on appeal, the RO denied the Veteran's claim.     

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Under VA regulations, service connection for compensation purposes is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150.

A Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for service connection is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

For purposes of determining service connection of dental conditions for treatment purposes, the rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in- service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

Outpatient dental treatment may be authorized by the Chief of Dental Service under the provisions set forth in 38 C.F.R. § 17.161 if the Veteran falls into one of the classes of eligibility.

Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as Veterans having a compensable service-connected dental condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  Other categories include treatment for Veterans having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); Veterans whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any Veteran scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The issues of service connection for compensation purposes, and service connection for treatment purposes, will be addressed separately below.    

	Compensation Purposes 

Again, service connection for compensation purposes is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150.

The evidence demonstrates that the Veteran incurred shrapnel wounds to his upper left shoulder, left neck, and chin.  The Veteran contends that in sustaining these injuries, he also incurred a dental disorder.  

The Veteran claims direct service connection by asserting that the shrapnel injury to the chin directly affected his gums and jaws in such a manner that interfered with the use of his lower teeth.  The Board notes that the Veteran has not asserted that he directly injured his mouth or teeth during the attack.  In fact, he asserted in December 2010, "I don't remember if any of my teeth were hurt at the time of my injury or if anything was done with my teeth - I was pretty much out of it after I was shot[.]"  He further stated that, "I do know I had a large open wound at the beginning of the middle of my chin when went straight down to my throat, to the beginning of my neck, and that I was left with ... a 3-inch scar."  Nevertheless, a claim for direct service connection has clearly been asserted here.  See 38 C.F.R. § 3.303.  

The Veteran also claims secondary service connection by asserting that treatment of the lower teeth has been adversely affected by the close proximity to the teeth of the chin injury.  He indicates that dentists have refused to pull the lower teeth because "it was too risky to pull them as they are so near to my war injury on my chin[.]"  He has also indicated that use of "lower partial plates" has been frustrated by the injury to the chin area.  See 38 C.F.R. § 3.310.   

The Board notes that lay testimony is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's complaints regarding what he may feel or see, and has felt or seen, with regard to his teeth are "observable" symptoms.  As he is competent to provide such evidence, his statements regarding his symptoms are of probative value.  The Board also notes that, as the Veteran served in combat and asserts that his chin injury occurred during combat, the Board will continue to presume that the injury to his chin did occur in service.  See 38 U.S.C.A. § 1154.  

However, laypersons are generally not capable of opining on matters requiring medical knowledge such as etiology and medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board has closely considered medical evidence of record in attempting to determine what internal dental processes existed prior to service, existed during service, and have existed since service, and whether any internal dental disorder relates to service, or to a service-connected disorder.    

The medical evidence of record is found primarily in the Veteran's service treatment records, VA treatment records, private medical documents, and an August 2010 VA compensation examination report.  As will be further detailed below, this evidence demonstrates that the Veteran did not incur a dental disorder during service for which compensation is warranted.    

The Veteran's service treatment records indicate that the Veteran entered service missing several teeth.  The February 1951 induction report of medical examination indicated that the Veteran was missing teeth # 1, 4-10, 12-13, 16-20 and that he had a partial upper denture.  

Service treatment records indicate that the Veteran underwent in-service dental examination prior to and following the December 1951 shrapnel injury to his chin.  Records dated in June and October 1951 indicate several missing teeth, indicate tooth extractions, indicate several restorable carious teeth, and indicate a non-restorable carious tooth (#15).  Records dated after the December 1951 injuries, which provide details regarding the nature of the injuries to the shoulder, neck, and chin, and treatment received for these injuries, do not note any trauma to the mouth area or the teeth.  Records dated in January 1952, within one month after the Veteran's shrapnel injury, indicate several missing and treatable carious teeth as was noted in October 1951, prior to the shrapnel injuries.  Moreover, these records do not indicate any dental-related trauma.  An October 1952 x-ray of the mouth indicated a normal odontoid process.  

Further, a record dated in February 1953 indicates treatment for carious teeth.  An April 1953 separation dental examination report notes several missing teeth.  And the April 1953 separation report of medical examination indicates several missing teeth, and a prosthetic device.  This report details the Veteran's injuries to his shoulder, neck, and chin, but does not indicate any injury to the mouth or dental areas, and does not otherwise note a dental disorder.  

After reviewing the service treatment records, the Board notes that it is unclear exactly which teeth the Veteran was missing upon induction into service and upon separation from service.  Certain records dated after the induction report indicate that he possessed teeth previously noted as missing, or did not have teeth previously noted as present.  Moreover, certain notations (e.g. exas) in June 1951 indicate that the Veteran may have undergone extractions during service.  For example, tooth #15 was noted as present upon induction.  It was noted as non-restorable carious in June 1951.  And it was noted as missing upon separation.  As such, the service treatment records do not conclusively show that the Veteran did not undergo extractions during service, or show what teeth were missing upon discharge from service.  Nevertheless, these records - and the other service treatment records directly addressing the Veteran's injuries and treatment - clearly demonstrate that the Veteran did not incur a chronic mouth or dental disorder due to trauma during service.

VA treatment records indicate that the Veteran asserted dental benefits soon after his discharge from service in April 1953.  A May 1956 VA dental record noted a "high incidence of caries" and "extensive restorations."  On that record, a VA dentist recommended that the Veteran receive a full upper denture and partial lower denture "with removal of all teeth with the exception of the lower anteriors."  None of these records notes that the Veteran incurred trauma to his mouth or teeth during service, or that his service-connected chin injury related at all to any of his dental issues.  

VA treatment records dated in March 2003 indicate that the Veteran was referred for an oral evaluation "because of decayed teeth possibly affecting health."  Gross tooth decay was noted in "all remaining teeth" (#22-27).  The record indicates that the Veteran was scheduled with an oral surgeon for extraction of these teeth, but that he was then using a blood thinner medication.  

A February 2005 letter from the Veteran's physician noted a recommendation for oral surgery due to the Veteran's recent dental problems.  

The August 2010 VA compensation examination report noted the Veteran's shrapnel wounds.  The report indicated that the Veteran stated that none of his teeth were injured during the attack, that none had to be removed due to the attack, that no teeth were extracted during service, and that several teeth were extracted following service.  

The examiner initially indicated that the claims file had not been reviewed.  In an October 2010 addendum report, the examiner indicated that the claims file had been received and reviewed.  

On examination, the VA dentist noted no functional impairment with the Veteran's mouth or jaw, and no inter-incisal limitation.  The examiner stated that the Veteran "does not wear a mandibular partial denture" which "leads to a decrease in masticatory function."  The examiner indicated that the Veteran was missing all masticatory teeth, and that only teeth # 22-27 on the mandibular arch remain.  The examiner indicated that the masticatory surface could be replaced by a prosthesis.   

The examiner noted a moderate amount of bone loss in the areas of his missing teeth, and stated that all losses could be replaced by a prosthesis.  The examiner indicated that extractions occurred "before and after" the Veteran's service.  

In conclusion, the examiner indicated "little or no possibility" that the Veteran's current dental disorder related either to his in-service injuries or to the service-connected scar on his chin.  In support of the opinion, the examiner noted the Veteran's statement that his teeth were not injured during the attack, and that none was removed or treated as a result of the attack.  Further, the examiner stated that the scar on the Veteran's chin "has no relation to teeth missing on the maxillary arch or the posterior of the mandibular arch."  See 38 C.F.R. §§ 3.303, 3.310.   In the October 2010 addendum report, the examiner reiterated that the Veteran's teeth were not involved with the injury to his chin and shoulder.  

The Board notes that it finds the statements of the examiner to be credible and of probative value here.  The examiner indicated that the claims file had been reviewed, and supported her report and opinion with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  

Based on the entire record, the Board finds service connection for compensation purposes unwarranted.  The evidence of record establishes clearly that during service the Veteran did not experience a dental disorder due to trauma.  The record may indicate tooth decay and extraction(s), but not as a result of trauma.  And the record does not indicate that he incurred trauma that adversely affected his mandible, ramus, or maxilla, or that he underwent extractions due to a loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150.  The evidence merely indicates that the Veteran entered service missing several teeth, served during service with non-restorable and restorable carious teeth, and separated from service missing several teeth.

	Outpatient Treatment Purposes

As for the Veteran's claim for service connection for treatment purposes, the Board finds in the Veteran's favor.   

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Finally, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  

In this matter, it is not clear which teeth the Veteran had upon entry into service, which teeth were normal during service, how long each tooth was normal during service, whether teeth were extracted during service, and which teeth he possessed at separation from service.  As indicated earlier, the multiple service treatment records - to include the induction and separation reports of medical examination - differ to a certain extent on which teeth were missing and present.  Moreover, VA documents dated in the mid 1950s, following the Veteran's separation from service, further add confusion to this issue, by differing on the presence or absence of certain teeth.  Indeed, the military and VA evidence of record cannot elucidate with sufficient clarity which teeth the Veteran had or lost during service.  The only fair conclusions from the record are that the Veteran entered service without some teeth and left service without some teeth.  

A statement made in the May 2009 Statement of the Case also serves to confuse this matter.  In that document, the Veteran was notified, apparently for the first time, that he has been service connected for dental treatment purposes since November 1959 for teeth numbered 5, 21, 23, 26, 27, 28, 32, 3, 13, 14, and 20.  That would have been a curious holding because the Veteran's induction report of medical examination indicates that the Veteran entered service missing teeth # 5, 13, and 20 (although the separation report indicates that the Veteran still had teeth #5 and 20).  Moreover, although service treatment records differ with regard to the condition of teeth # 22-27, the entrance and separation reports of medical examination are negative for any problems with teeth # 22-27 (the August 2010 examiner indicates that the Veteran still has these teeth, which are currently in a state of decay).  Hence, it is not clear why the November 1959 decision would service connect teeth # 23, 26, and 27.

The Board considered the following course of action - determine, based on the induction and separation reports of medical examination, which teeth were definitely missing upon entry into service, and exclude these from any service connection grant awarded here.  But this would not be appropriate because the November 1959 grant included certain teeth that were definitely missing upon induction into service (e.g., tooth # 13).  The Board will not now, some 50 years later, sever those grants.  See 38 C.F.R. § 3.105(d).  To do so would be burdensome.  And it would be unfair, particularly in light of the impression in the record that the Veteran apparently learned of the November 1959 grant in May 2009, after many years of financing with his own funds dental care for certain service-connected teeth problems.      

To review, the record is clear that the Veteran was missing several of his teeth when he left service, that he eventually lost all teeth except those numbered 22-27, and that teeth numbered 22-27 are in a state of severe decay.  What is in doubt with regard to each tooth is the issue of whether the decay that led to the extraction, or the current decay, existed prior to service and, if not, whether the extraction or decay occurred after 180 days into the Veteran's nearly 2 years of service.  See 38 C.F.R. § 3.381.  As the current record does not clarify this issue, the simple fact regarding each respective tooth is that the Veteran may have entered service with a normal tooth.  

Given this evidentiary background, the Board cannot find that the evidence of record preponderates against the Veteran's claim to service connection for treatment purposes.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As such, a reasonable doubt has been created in the record.  This is an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For this reason, service connection for treatment purposes is warranted under 38 C.F.R. § 3.381 for all teeth.  



(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to compensation for a service-connected dental disorder due to trauma is denied.  

2.  Entitlement to service connection, for treatment purposes for all teeth, is granted.    


REMAND

The Board finds remand warranted here for the service connection claims for heart, stroke, and lower back disorders, and for the increased rating claim for a muscle disorder.  

	Heart

In the Joint Motion, the Board is directed to consider further the Veteran's lay statements that his heart disorder is secondary to his service-connected anxiety disorder.  The Veteran has asserted that his anxiety disorder led to his heart disorder, and that it worsens his heart disorder.  Although the record contains an August 2008 VA compensation examination report that addresses the Veteran's service connection claim for a heart disorder, the Board finds additional medical inquiry warranted.  

	Residuals of a Stroke

Evidence of record indicates that the Veteran's stroke may relate to his heart disorder.  Specifically, an August 2010 VA compensation examination report of record that addresses the Veteran's service connection claim for residuals of a stroke indicates that the Veteran's stroke was caused by his "longstanding atherosclerotic vascular disease which results from plaque formation and endothelial dysfunction due to hypertension and dyslipidemia."  As a secondary service connection finding may be warranted for this disorder, based on the heart disorder, the Board finds this particular claim inextricably intertwined with the service connection claim for a heart disorder.  As such, the Board will withhold its decision on this particular claim until the development regarding the service connection claim for a heart disorder has been completed.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

	Lower Back

Pursuant to the Joint Motion, the Court remanded the Veteran's service connection claim for a lower back disorder because statements made in the January 2008 VA compensation examination report of record indicate that the back disorder may be secondary to the Veteran's stroke.  This issue was therefore viewed as inextricably intertwined with the service connection claim for a stroke.  As a decision on that claim must be withheld because it is inextricably intertwined with the heart disorder service connection claim, a decision on this claim must be withheld because it is inextricably intertwined with the stroke disorder service connection claim.  See Smith and Harris, both supra.  

	Muscle Disorder 

Pursuant to the Joint Motion, the Court also remanded the Veteran's increased rating claim for a muscle disorder.  It was indicated that the Board should expressly assess whether a separate disability rating is warranted for neurological manifestations of the Veteran's service-connected disorder.  As little evidence of record addresses the extent of the neurological symptomatology associated with the Veteran's muscle disorder, or the nature of the neurological symptomatology (i.e., where it is manifested in the upper left extremity), the Board finds additional medical inquiry warranted.  Moreover, more recent medical evidence would assist the Board in properly rating the Veteran's muscle disorder.  The Veteran has not undergone medical examination for his muscle injury since August 2008.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with a cardiologist to determine the etiology, nature, and severity of the Veteran's heart disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner examining the Veteran's heart should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's heart disorder relates to the service-connected anxiety disorder (i.e., is caused by the anxiety disorder or is aggravated by the anxiety disorder).  Any conclusion reached should be supported by a rationale.

3.  The Veteran should also be scheduled for a VA examination with another specialist to determine the nature and severity of the Veteran's service-connected muscle injury.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

4.  The specialist examining the Veteran's muscle disorder should provide detail regarding any disability with regard to the service-connected muscle.  Moreover, the specialist should provide detail regarding any associated  neurological manifestations such as the location of the neurological symptoms, the severity of the symptoms, and whether the neurological symptoms affect different functions from the service-connected muscle disorder.  

5.  The RO should then readjudicate the issues on appeal, to include the inextricably intertwined issues regarding service connection for residuals of a stroke and a lower back disorder.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


